Black,
dissenting: I think the petitioner should be allowed his loss for the year 1935, the year which is now before us, rather than to postpone it to some subsequent year when his title to the realty was completely extinguished.
I think the facts recited in the majority opinion show that for all practical purposes the property in question was worthless in 1935 and that decedent in that year clearly and unmistakably evidenced his intention to' abandon it.
While, under the laws of Florida, decedent doubtless retained an equity of redemption of the property in question until 1937, nevertheless, where, as here, a taxpayer intends to and does in fact effectually abandon worthless property during the taxable year in question, the loss of his investment in such property is sustained and is deductible in that year as an ordinary loss, despite the retention of an equity of redemption which is devoid of value. W. W. Hoffman,, 40 B. T. A. 459; affd., 117 Fed. (2d) 987. Realty Operators, Inc., 40 B. T. A. 1051; petition for review dismissed March 20, 1941; Park Chamberlain, 41 B. T. A. 10; Denman v. Brumback, 58 Fed. (2d) 128; and Rhodes v. Commissioner, 100 Fed. (2d) 966.
Because of the foregoing reasons, I respectfully dissent from the majority opinion.
Arundell agrees with this dissent.